Citation Nr: 0520013	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and KD


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had service in the Merchant Marines, to include 
periods from November 1944 to February 1945, March 1945 to 
May 1945, May 1945 to July 1945, December 1945 to January 
1946, January to February 1946, and February to June 1946.  
His DD Form 214 lists his active service as from November 
1944 to July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated in December 2002 and June 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in March 2004, and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2005.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  All development and notification necessary for the 
equitable disposition of the instant case has been completed.

2.  The record reflects that the veteran sustained a low back 
injury in 1946 during a period of Merchant Marine service.  
Further, the veteran's own testimony reflects that he had no 
back problems prior to the 1946 injury.

3.  The law mandates that disabilities incurred in or 
aggravated by Merchant Marine service after August 15, 1945, 
are not entitled to VA compensation benefits.






CONCLUSION OF LAW

Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.7, 3.159, 3.303 (2004); Public 
Law No. 95-202, 91 Stat. 1433 (November 23, 1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  For the reasons detailed below, the Board finds that 
the veteran is not entitled to a grant of service connection 
for his low back disorder as a matter of law.  Thus, no 
further discussion of the VCAA appears warranted based upon 
the facts of this case.  

Nevertheless, the Board does note that the RO sent 
correspondence to the veteran in August and October 2002, as 
well as in May 2003, which addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the March 2004 and April 2005 hearings, and he has 
not indicated the existence of any relevant evidence that has 
not been obtained or requested by the RO.


Background.   In his statements and hearing testimony, the 
veteran has essentially contended that he has a current back 
disorder due to an injury that occurred while serving in the 
Merchant Marines, and provided details of this injury.  At 
the April 2005 hearing, he testified that this injury 
occurred in 1946, and that he had had back problems ever 
since that injury.  When questioned, he testified that he had 
no back problems prior to the 1946 injury.

The evidence submitted in support of the veteran's claim 
includes records from the National Archives and Records 
Administration (NARA), which were described in a cover letter 
as all the information contained in the Merchant Vessel 
logbook concerning the veteran.  Among other things, these 
records indicate that he reported a back injury in April 
1946, and was diagnosed with strained back.  Subsequent 
records indicate he was hospitalized in June 1946.

Medical records from July 1946 reflect the veteran was 
hospitalized and placed in a plaster body cast for strain of 
back, lumbosacral; unstable lumbosacral joint; and fusion 
defect of vertebral arch, posterior.

Medical records from August 2002 reflect that the veteran was 
treated, in part, for complaints of low back pain and that he 
reported an injury during service.  Thereafter, medical 
records from September 2002 note that a CT scan had revealed 
spinal stenosis.  Similarly, X-rays taken of the lumbosacral 
spine in October 2002 resulted in an impression of high grade 
L4-5 spondylotic stenosis.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Eligibility for VA benefits, to include compensation (service 
connection), is based on statutory and regulatory provisions 
that define an individual's legal status as a "veteran of 
active military, naval, or air service." See 38 U.S.C.A. § 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  In addition, laws 
and regulations provide that certain individuals and groups 
are considered to have performed active military, naval, or 
air service for purposes of VA benefits.  See 38 C.F.R. § 
3.7.

Under Public Law No. 95-202, 91 Stat. 1433 (November 23, 
1977), the service of certain groups who rendered service to 
the Armed Forces of the United States shall be considered 
active duty for the purposes of all laws administered by the 
Secretary of Veterans Affairs if the Secretary of Defense 
designates the group for such consideration based upon the 
factors listed in the statute.  Pursuant to Public Law No. 
95-202, the Secretary of Defense promulgated regulations 
establishing detailed criteria by which to determine whether 
a group qualifies for active duty consideration under such 
Public Law, and delegating to the Secretary of the Air Force 
the power to determine whether specific groups so qualify.  
Pursuant to such regulations, the Secretary of the Air Force 
determined that the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945, would be considered active duty.  See 53 
Fed. Reg. 277502 (1988); see also 38 C.F.R. § 3.7(x)(15) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
Period of Armed Conflict, December 7, 1941, to August 15, 
1945).

On August 11, 1999, the Secretary of the Air Force, acting as 
Executive Agent of the Secretary of Defense, determined that 
the service of the group known as "American Merchant Marine 
Mariners Who Were in Active Ocean-Going Service" during the 
period of August 15, 1945, to December 31,1946, shall not be 
considered "active duty" under the provisions of Public Law 
95-202 for the purposes of all laws administered by VA.  See 
64 Fed. Reg. 48,146 (1999).

Public Law No. 105-368, 112 Stat. 3315 (November 11,1998), 
which amended Title 46 of the United States Code by adding 
Chapter 112, also provided that certain qualified service of 
Merchant Marines between August 16, 1945, and December 31, 
1946, would be deemed active duty service for purposes of 
eligibility for benefits under Chapters 23 and 24 of Title 38 
of the United States Code. Chapters 23 and 24 pertain to 
burial benefits and eligibility for burial in national 
cemeteries, respectively.  However, Public Law 105-368 did 
not provide eligibility for VA compensation or pension 
benefits.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to service connection for a low back 
disorder as a matter of law.

The Board acknowledges that the veteran had a back injury 
during his service with the Merchant Marines, and that 
medical evidence indicates he has current low back problems.  
However, the record reflects that the initial back injury 
occurred in 1946, specifically April 1946.  Moreover, the 
veteran himself has acknowledged that the injury was in 1946, 
and that he had no back problems prior to that injury.

Under the law, service with the Merchant Marines in 
Oceangoing Service is only considered active duty for the 
period from December 7, 1941, to August 15, 1945.  As such, 
VA compensation benefits are not payable for any disabilities 
incurred in or aggravated by service with the Merchant 
Marines either before or after this period.  Here, the 
veteran's low back injury occurred in 1946, which is after 
the period recognized under the law as constituting active 
duty.  Thus, there is no legal basis to establish service 
connection for a low back disorder as the claim is based upon 
an injury that occurred during service that is not considered 
active duty for VA purposes.  Consequently, his claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (when the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

In making this determination, the Board does not discount the 
circumstances of the veteran's 1946 back injury, his current 
back problems, nor his service as a Merchant Marine.  
However, the Board is bound by the law which mandates that 
service connection cannot be established for disabilities 
incurred in or aggravated by Merchant Marine service during 
the time period in which his initial back injury occurred.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


